Citation Nr: 0633804	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (i.e., compensable) rating for 
myalgia of the trapezius muscles of the shoulder girdle, 
bilaterally.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board remanded this case to the RO in August 2004 for 
further development and consideration.  The remand was via 
the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, apprised of whose responsibility - his 
or VA's, it was for obtaining the supporting evidence, and 
all evidence necessary for resolution of his appeal has been 
obtained.

2.  The predominant symptoms affecting the veteran's 
shoulders are not attributable to his service-connected 
disability, but instead to injuries sustained in a 
motor vehicle accident since service.

3.  He has slight muscle injury from the service-connected 
disability.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for myalgia 
of the trapezius muscles of the shoulder girdle, bilaterally.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.56, 4.73, Diagnostic Code 5301 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  These requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Pelegrini II, 18 Vet. App. at 121.

In this case, in November 2002 and August 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for a 
higher rating, as well as what information and evidence must 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence in his possession pertaining to 
his claim.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private treatment records, 
statements by him and his accredited representative, and VA 
outpatient treatment reports and examination reports.

The VCAA provisions have been considered and complied with.  
There is no indication there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication there is any prejudice to the appellant by 
the order of the events in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this case on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Historically, the veteran was granted service connection for 
myalgia of the trapezius muscles of the shoulder girdle, 
bilaterally, in May 1970.  He had maintained that he was 
injured while carrying diesel fuel.  A noncompensable 
(i.e., 0 percent) rating was assigned at that time due to an 
undiagnosed condition based on complaints of pain and a 
burning sensation over the inner borders of the shoulder 
trapezius muscles.  A report of medical history from January 
1968 indicates he is right handed.

VA outpatient records from October 2002 describe a rotator 
cuff with impingement.  The veteran was noted to take 
ibuprofen at this time, and did not desire surgery.

The veteran was accorded a VA examination for his joints in 
December 2002.  During the evaluation, he complained only of 
right shoulder pain.  He said the pain originated in his neck 
and extended as far down as his elbow.  He described the pain 
as being mostly in his shoulder blades.  He also indicated 
weakness and stiffness, as well as increased symptomatology 
when using his arms for activities such as raking.  With 
respect to non-service related trauma, he informed the 
examiner that he was involved in a motor vehicle accident in 
1982, fracturing some vertebrae.

On objective physical examination, the veteran's muscle 
strength was equal bilaterally.  Tenderness to palpation was 
noted in the anterior portion of the shoulder joint.  Mild 
crepitus was noted, bilaterally.  He had full flexion and 
abduction of both shoulders, but described pain on motion 
with the right shoulder.  Range of external and internal 
rotation, bilaterally, was also full.  The examiner's 
impressions included observations of a normal shoulder.  
Degenerative disc disease (DDD) was noted, based on x-ray 
images.  The veteran's pain was described as more likely than 
not coming from his DDD.

In correspondence received in June 2003, the veteran 
indicated he suffers from constant shoulder pain, but that he 
does not believe this pain comes from his DDD.

Outpatient notes from September 2003 include the veteran's 
complaints of pain in the shoulder, 5 on a scale of 1 to 10.  
He indicated this pain affected his sleep and is ever 
present.  He noted it is worse at night and better with warm 
weather.  He pointed to his scapular area, indicating the 
source of his pain.  Soreness was also noted in the left arm.  
A diagnosis of musculoskeletal strain with supraspinous 
involvement was rendered.  He was placed on muscle relaxants 
and the examiner noted consideration of joint injections in 
the future.

Correspondence from the veteran's representative, received in 
June 2004, reiterates the veteran's contention that his pain 
is related specifically to his service-connected myalgia of 
the trapezius muscles.

November 2003 notes from a private rehabilitation clinic 
indicate the veteran underwent electrical stimulation related 
to bursitis or rotator cuff syndrome.

VA outpatient records from September 2004 indicate ongoing 
complaints of shoulder pain.  This pain was related to the 
rotator cuff and stabilized with an injection.

The veteran underwent another VA examination in September 
2004.  His medical records were reviewed and pertinent 
military and medical history discussed.  He indicated that he 
was then currently working in a non-strenuous occupation.  
He noted that pain interferes with his work to some degree.  
He reported recent treatments at a "Hurt Center," and he 
indicated that he takes medication prescribed by VA.  He 
reported that his pain is worse with lifting and physical 
activity, but the examiner noted the veteran's remark that he 
can do anything he wants to.  Usually, the veteran 
experiences symptoms of pain at night, following strenuous 
activity.  Pain and stiffness were described as constant, 
interfering with his endurance and limiting the amount of 
work he can perform.  He also noted that the pain is worse 
during the winter months, and that he was taking Diflunisal 
for this condition.

With respect to pertinent medical history, the examiner asked 
the veteran about prior neck injuries and he indicated he had 
no history.  Upon physical examination, his shoulders were 
symmetrical, with no atrophy, heat, inflammation, or 
erythema.  He had a negative near-impingement sign.  The 
examiner noted pull without pain on the cross chest 
adduction.  Sharp pain was noted upon internal rotation, 
related by the veteran to his acromio-clavicular joint.  This 
was further noted upon palpation, where pain was noted over 
anterior portions of the acromio-clavicular joint.  
His subacromial bursa was minimally painful, but reports of 
pain were not consistently indicated.  There was no joint 
effusion.  His anterior and posterior glide were within 
normal ranges.  Forward flexion indicated pain at 145 
degrees; he had full active and passive forward flexion to 
150 degrees.  Abduction to 120 degrees was reported by the 
veteran to cause pain, and full active and passive abduction 
was possible to 155 degrees.  He described some of this pain 
coming from underneath his shoulder blade.  He could extend 
his arm to 50 degrees without pain.  He could adduct his arm 
to 30 degrees without pain.  External rotation to 60 degrees 
was possible actively and passively, and internal rotation to 
65 degrees was likewise possible.

The examiner indicated the veteran's muscle strength in 
abduction was equal bilaterally, although he complained of 
pain when his motion was resisted.  He also complained of 
pain with internal and external rotation, where the examiner 
noted the right shoulder was slightly weaker.  Resistance to 
extension was not painful.  Finally, the examiner noted that 
pain in the right shoulder was relieved with an injection 
into the acromio-clavicular joint.

Based on the objective clinical findings of that examination, 
the diagnosis was osteoarthritis of the right acromio-
clavicular joint and cervical spondylosis in the C5-6 
vertebral segments.  The examiner concluded the veteran's 
right shoulder pain was originating in his right acromio-
clavicular joint.  The examiner noted that timing was 
difficult, but may well have occurred in the veteran's 
reported 1982 motor vehicle accident.  The examiner also 
stated that it was more likely than not the veteran's 
acromio-clavicular joint dysfunction was a product of that 
accident.  Further, he opined that it was more likely than 
not the veteran's pain and muscle spasm more likely than not 
comes from his cervical spondylosis, which also resulted from 
that automobile accident.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

When assessing the degree of impairment resulting from a 
service-connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2005).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible, 
the Board will consider only that degree of disability 
resulting from the veteran's service-connected disability.

The veteran is currently assigned a non-compensable rating 
under 38 C.F.R. § 4.73, Code 5301, for myalgia of the 
trapezius muscles of the shoulder girdle, bilaterally, 
involving Muscle Group I.  The evidence shows he is right-
handed.  Thus, his assigned rating will be based on his 
dominant extremity.  According to Code 5301, Muscle Group I 
affects the function of upward rotation of the scapula and 
elevation of the arm above the shoulder level.  This muscle 
group involves the extrinsic muscles of the shoulder girdle 
- (1) Trapezius, (2) levator scapulae, and (3) serratus 
magnus.  A noncompensable rating is assigned for slight 
muscle injury to either the dominant or nondominant 
extremity; a 10 percent rating when there is moderate injury 
to either a dominant or nondominant extremity; a 20 percent 
rating when moderately severe injury to a nondominant 
extremity and 30 percent rating if to a dominant extremity; 
and a 30 percent rating when there is severe injury to a 
nondominant extremity and a 40 percent rating for the 
dominant extremity.



Regulations indicate a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as moderate, moderately severe, or severe.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe muscle injury is defined as a through- 
and-through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound. Also relevant is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability [as listed above, in accordance 
with 38 C.F.R. § 4.56(c)], and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability: x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(3) and (d)(4).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

The veteran contends that the pain he experiences, primarily 
in his right shoulder, is caused by his service-connected 
muscle condition and not by arthritis in this shoulder, 
rotator cuff injury, bursitis, or DDD - which are not 
service connected.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  And by the same token, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion either.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).



The competent medical evidence of record confirms the veteran 
experiences chronic pain in his right shoulder, as alleged.  
As will be explained below, however, despite his contentions 
to the contrary, the preponderance of this evidence relates 
his shoulder pain to conditions for which service connection 
has not been established.  So there are no grounds for 
increasing his rating.

The medical evidence in this case enables the Board to 
separate symptoms associated with the veteran's service-
connected disability from those attributable to the 
conditions that are not service connected (i.e., unrelated to 
his military service).  There are two VA examinations of 
record where the veteran's pain is found to be more likely 
than not attributable to his degenerative joint and disc 
disease.  The report from his December 2002 VA examination 
includes his account of a motor vehicle accident since 
service, in 1982, when cervical vertebrae were fractured.  
And the pain he expressed was said to originate in his neck 
and the examiner found the veteran's shoulder to be normal.  
Based upon a comprehensive examination, the examiner related 
the veteran's pain to his DDD, not to his 
service-connected condition.  The Board finds this evidence 
to be probative inasmuch as it was based, not only on an 
objective physical evaluation, but as well with consideration 
of the pertinent medical history.  In other words, the 
opinion had the proper factual foundation.  Cf. Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In addition, a second VA examination report from September 
2004 included a comprehensive review of the veteran's claims 
file, medical history, and service history.  After performing 
numerous physical tests, and noting the relief that an 
injection to the right shoulder joint brought, the examiner 
stated that it was more likely than not the veteran's pain 
and muscle spasm comes from his cervical spondylosis, which 
also resulted from his 1982 automobile accident.  Because of 
the exhaustive review of his medical history and the 
comprehensive nature of the examination, the Board finds this 
evidence to be highly probative, too, against the veteran's 
claim.

Other medical evidence, including VA outpatient records from 
October 2002 and September 2004, address rotator cuff related 
symptoms, which are associated with intrinsic muscles of the 
shoulder girdle.  These notes do not discuss problems with 
extrinsic muscles of the shoulder, to include Diagnostic Code 
5301, Muscle Group I and the veteran's trapezius muscles.  
Id.  With the exception of what is discussed below, applying 
the analysis of Mittleider, supra, to this case, the medical 
evidence shows that much of the symptomatology associated 
with the veteran's shoulder is unrelated to his service-
connected disability.  So these symptoms cannot be used as a 
basis for increasing his rating.  See 38 C.F.R. § 4.14.

The medical evidence for consideration does not show the 
veteran has had moderate muscle injury (required for a higher 
rating) at any time before or during the pending claim for 
increase.  Rather, his condition is best characterized as a 
slight injury.  For example, his shoulder strength was found 
to be equal bilaterally at the time of his December 2002 VA 
examination.  And the report from his more recent September 
2004 VA examination also indicates his muscle strength in 
abduction was equal bilaterally.  Moreover, there is no 
historical evidence of a penetrating injury or a tear in the 
muscle group in question.  His injury stemmed from a 
lifting strain.  And again, while the cardinal sign of pain 
is indicated, this is largely attributed by VA examiners to 
other conditions unrelated to his military service.  
Some weakness was also noted during the range-of-motion 
testing, but this was characterized as slight and not 
attributed to his trapezius muscle group.  Limitation of 
motion was noted in his September 2004 VA examination report.  
However, it, too, was attributed to pain and the examiner 
specifically indicated the pain was likely caused by a non-
service-connected DDD condition.  There is no indication of 
fascial defect, atrophy, or impaired tonus either.  Indeed, 
symptoms relating specifically to the veteran's trapezius 
muscles are not even mentioned in his September 2004 VA 
examination.  Consequently, characterization of his overall 
muscle injury as slight more nearly approximates his 
condition.



Irrespective of the minimal nature of symptoms associated 
with the veteran's service-connected condition, the Board has 
examined the next higher criteria and found they are not met.  
There is no evidence of a through-and-through wound, 
infection or other similar trauma.  The cardinal signs (save 
pain) are not present, and there is no loss of deep fascia, 
muscle substance, or impairment of muscle tonus, loss of 
power or lowered fatigue threshold.  Accordingly, the 
preponderance of evidence is against the veteran's claim and 
a compensable rating is not warranted.  The claim must be 
denied.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca, supra.  But for 
the same reasons the Board has determined his symptomatology 
is related to a non-service-connected condition, these 
considerations are not applicable.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not applicable in this 
appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for a compensable rating for myalgia of the 
trapezius muscles of the shoulder girdle, bilaterally, is 
denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


